Citation Nr: 0330065	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  00-18 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of frostbite 
of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel

INTRODUCTION

The veteran had active service from October 1941 to January 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an RO rating decision of 
January 2000 which denied service connection for residuals of 
frostbite of the feet.  In May 2001, the case remanded to 
afford the veteran an RO hearing, which was held in August 
2002.


REMAND

Service medical records show that the veteran was 
hospitalized for treatment of frostbite of the hands in 
February 1945.  Thus, it is conceded that the circumstances 
of the veteran's service are consistent with frostbite.  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, 
frostbite of the feet was not noted in service, including on 
the separation examination, which did note the history of 
frostbite of the hands.  Similarly, in his claim filed in 
1946, the veteran only referred to frostbite of the hands; 
frostbite of the feet was not mentioned until a claim filed 
in 1970, when the veteran was being treated for foot pain, 
thought to be arteriosclerosis obliterans.  

Subsequently, the veteran has submitted several letters from 
K. B. Kashuk, DPM, dated from 1999 to 2002, which state that 
the veteran has ischemia of the feet due to frostbite in 
service.  He also said that he first saw the veteran in 1970.  
According to the veteran's hearing testimony, Dr. Kashuk's 
actual treatment records are not available, as they were lost 
in Hurricane Andrew.  In addition, A. R. Montes, M.D., wrote, 
in October 2002, that the veteran had severe peripheral 
vascular disease, which could be related to exposure from 
frostbite, noting that some studies have indicated that 
frostbite may lead to vascular disease.  Private and VA 
treatment records dated from 2000 to 2003 also show that the 
veteran has ischemic cardiomyopathy, is status post quadruple 
bypass surgery and has a permanent pacemaker.  VA records 
also note severe peripheral vascular disease and frostbite 
with 2 blocks intermittent claudication; however, no explicit 
causal connection between the peripheral vascular disease and 
the frostbite was noted.  A VA examination of November 2000 
concluded that there was no evidence that the veteran had 
frostbite in service, and that any and all changes in the 
feet and legs were thought to be due to chronic obstructive 
arterial disease based on generalized and diffuse 
atherosclerosis.  

In view of the conflicting medical opinions, another VA 
examination, with an explanation of conclusions reached, is 
warranted.  In addition, VA records show that in July 2002, 
in connection with the veteran's peripheral vascular disease 
and frostbite, an arterial blood flow study was to be 
obtained at the Miami VA medical center, followed by referral 
to a vascular surgeon.  These records should be obtained.  
Finally, testimony at the veteran's hearing suggests that he 
may have been treated for frostbite residuals in the Bronx VA 
medical center before he moved to Florida in about 1969.  
These records should also be obtained.  

Therefore, as part of the VA's duty to assist pursuant to 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159, this case is 
remanded for the following:

1.  The RO should obtain records of the 
veteran's treatment for frostbite 
residuals and/or vascular problems at the 
Bronx VAMC prior to 1970.

2.  The RO should obtain the records of 
the vascular studies and follow-up 
consultations with a vascular surgeon, 
noted as planned treatment in a February 
2002 outpatient treatment note, from the 
Miami VAMC (or other appropriate VA 
facility).  If these tests and/or 
consultations were not done, this should 
be noted in the record.

3.  Thereafter, the RO should have the 
veteran undergo a VA examination to 
determine the nature and etiology of 
disability of the feet (claimed due to 
frostbite).  The claims folder must be 
provided to and reviewed by the examiner.  
Based on examination findings, a review 
of historical records, and medical 
principles, the examiner should provide a 
medical opinion, with adequate rationale, 
as to the date of onset and etiology of 
the veteran's disability of the feet, to 
include whether any or all of the 
manifestations are consistent with 
claimed frostbite/cold injury in service.  

4.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for service connection for residuals of 
frostbite of the feet.  If the claim is 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2000), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).


